J-S62027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EUGENE R. TEMPLE                           :
                                               :
                       Appellant               :   No. 665 WDA 2019


        Appeal from the Judgment of Sentence Entered, March 27, 2019,
               in the Court of Common Pleas of Crawford County,
             Criminal Division at No(s): CP-20-SA-0000046-2018.

BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                          FILED FEBRUARY 3, 2020

        Eugene R. Temple appeals from the judgment of sentence imposed

following his conviction of one count each of vehicle entering or crossing

roadway, and driving while operating privileges suspended or revoked –

driving under the influence (“DUI”) related.1        Additionally, Temple’s court-

appointed counsel, Gary A. Kern, Esquire, has filed a petition to withdraw as

counsel and an accompanying brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967) (hereinafter the “Anders Brief”). We grant Attorney

Kern’s petition, and affirm Temple’s judgment of sentence.

        On August 22, 2018, Temple drove his vehicle from a parking lot into a

lane of traffic directly in front of a patrol vehicle operated by Officer Vernon


____________________________________________


1   See 75 Pa.C.S.A. §§ 3324, 1543(b)(1).
J-S62027-19


Knapp of the Vernon Township Police Department.         The manner in which

Temple’s vehicle entered the street caused Officer Knapp to abruptly apply

the brakes of his patrol vehicle in order to avoid a collision with Temple.

Officer Knapp initiated a traffic stop of Temple. Temple refused to produce a

driver’s license.     However, Officer Knapp was able to obtain enough

information to check on the status of Temple’s license, and determined that

his operating privileges were suspended due to a DUI-related conviction.

Officer Knapp then issued a citation for the above two summary traffic

offenses.

         On October 11, 2018, a magisterial district judge conducted a summary

trial.    The Commonwealth presented the testimony of Officer Knapp and

introduced Temple’s driving record, which indicated that his driving privileges

had been suspended since 2006 due to a prior DUI conviction.           Temple

represented himself at the summary trial. At the conclusion of the summary

trial, the magistrate found Temple guilty of both charges. Temple filed a pro

se notice of summary appeal.

         On March 27, 2019, the trial court conducted a de novo summary appeal

trial, and found Temple guilty of both summary charges.        The trial court

sentenced Temple to a flat sixty-day term of incarceration for driving while

operating privileges suspended – DUI related, and imposed fines.       Temple

thereafter applied for court-appointed counsel. The court appointed Attorney

Kern, who filed a timely notice of appeal. Both Temple and the trial court


                                      -2-
J-S62027-19


complied with Pa.R.A.P. 1925. In this Court, Attorney Kern has filed a petition

to withdraw as counsel and an Anders brief. Temple did not file a response

to the petition to withdraw or the Anders brief.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is

frivolous and wishes to withdraw from representation, he/she must do the

following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief:

      (1)    provide a summary of the procedural history and facts, with
             citations to the record;

      (2)    refer to anything in the record that counsel believes
             arguably supports the appeal;

      (3)    set forth counsel’s conclusion that the appeal is frivolous;
             and



                                     -3-
J-S62027-19


      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, Attorney Kern has complied with each of the requirements of

Anders. Attorney Kern indicates that he conscientiously examined the record

and determined that an appeal would be frivolous. Further, Attorney Kern’s

Anders brief comports with the requirements set forth by the Supreme Court

of Pennsylvania in Santiago. Finally, the record includes a copy of the letter

that Attorney Kern sent to Temple, advising him of his right to proceed pro se

or retain alternate counsel and file additional claims, and stating Attorney

Kern’s intention to seek permission to withdraw. Accordingly, Attorney Kern

has complied with the procedural requirements for withdrawing from

representation, and we will conduct an independent review to determine

whether Temple’s appeal is wholly frivolous.

      In the Anders Brief, Attorney Kern raises the following issue for our

review: “Whether . . . Temple has any non-frivolous issues to raise on appeal.”

Anders Brief at 5. In discussing the issue, Attorney Kern indicates that, in

the lower court proceedings, Temple raised the following arguments while

                                      -4-
J-S62027-19


acting pro se: (1) these proceedings are not properly instituted against Temple

because he is “eugene-richard:temple,” and not defendant “Eugene R.

Temple” or EUGENE R. TEMPLE;” (2) he is not subject to criminal prosecution

in any court; (3) he cannot be subject to the laws of this state because he

never entered into a contract with the Commonwealth of Pennsylvania; and

(4) the vehicle code is void ab initio in its entirety because it infringes on his

constitutional right to travel. See Anders Brief at 12-13.

      Temple’s first argument is patently frivolous.      As noted by Attorney

Kern, Temple did not dispute that he was driving his vehicle, or that his driving

privileges have been suspended since 2006 due to a prior DUI conviction. Nor

is there any indication in the record that Temple raised a claim of mistaken

identity.   Thus, no relief is due for his purported claim that he is not the

individual identified in court documents due to the use of upper case letters in

the spelling of his name.

      With respect to Temple’s remaining claims, Attorney Kern correctly

indicates that these arguments are akin to “sovereign citizen” claims, which

this Court has rejected as frivolous. See Commonwealth v. McGarry, 172
A.3d 60, 66 (Pa. Super. 2017) (observing that “[c]ourts in this Commonwealth

and various Federal Courts of Appeals have rejected sovereign citizen claims,

identical to those raised here . . . as frivolous”). Thus, we agree with Attorney

Kern’s conclusion that Temple’s remaining claims are wholly frivolous and do

not entitle him to relief.


                                      -5-
J-S62027-19


     Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

present in this case. Our independent review of the record discloses no other

non-frivolous issues that Temple could raise that his counsel overlooked.

Dempster, supra. Having concluded that there are no meritorious issues,

we grant Attorney Kern’s petition to withdraw, and affirm the judgment of

sentence.

     Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2020




                                    -6-